                 Case 1:19-cr-00818-PGG Document 2 Filed 11/14/19 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                --·--X

UNITED STATES OF AMERICA

         -       V.   -                                                     SEALED INDICTMENT

ALEXANDER MELO,
JAVIER JANIEL,
FRANMY LUNA, and
JUAN PERALTA

                                            Defendants.

     -       -    -   -    -   -    -   -   -   -   -   -   -   -   -   X

                                                            COUNT ONE

                      The Grand Jury charges:

                      1.           From at least in or about April 2019, up to and

including in or November 2019, in the Southern District of New

York and elsewhere, ALEXANDER MELO, JAVIER JANIEL, FRANMY LUNA,

and JUAN PERALTA, the defendants, and others known and unknown,

in~entionally and knowingly did combine, conspire, confederate,

and agree together and with each other to violate the narcotics

laws of the United States.

                      2.           It was a part and an object of the conspiracy

that ALEXANDER MELO, JAVIER JANIEL, FRANMY LUNA, and JUAN
 I

PERALTA, the defendants, and others known and unknown, would and

did distribute and possess with intent to distribute controlled

substances, in violation of Title 21, United States Code,

Section 841(a) (1).
         Case 1:19-cr-00818-PGG Document 2 Filed 11/14/19 Page 2 of 5



           3.    The controlled substances that ALEXANDER MELO,

JA~IER JANIEL, FRANMY LUNA, and JUAN PERALTA, the defendants,

conspired to distribute and possess with intent to distribute

were:   (i) 280 grams and more of mixtures and substances
  '
containing a detectable amount of cocaine base, in form commonly

known as "crack cocaine," in violation of Title 21, United

States Code, Section 84l(b) (1) (A); and (ii) mixtures and

substances containing a detectable amount of cocaine, in

violation of Title 21, United States Code, Section 84l(b) (1) (C)

            (Title 21, United States Code, Section 846.)

                                   COUNT TWO

           The Grand Jury further charges:

           4.    On or about October 9, 2019, in the Southern

District of New York, ALEXANDER MELO, the defendant, after

having been convicted in a court of a crime punishable by

imprisonment for a term exceeding one year, and having had three

convictions for three serious drug offenses, all of which were

committed on occasions different from one another, namely,              (i) a

conviction on or about December 6, 2018, in the United States

District Court for the Southern District of New York, for

conspiracy to distribute crack cocaine, a felony;         (ii) a

conviction on or about March 23, 2016 in Westchester County

Court, for attempted criminal possession of a controlled

substance in the third-degree with intent to sell, a class C

                                     2
       Case 1:19-cr-00818-PGG Document 2 Filed 11/14/19 Page 3 of 5



felony; and (iii) a conviction on or about July 9, 2013, in New

York County Supreme Court, for possession of a controlled

substance in the third degree with intent to sell, a class B

fe~ony; knowingly did possess in and affecting interstate

commerce a firearm, to wit, a Mossberg shotgun, which had

previously been shipped and transported in interstate commerce.

        (Title 18, United States Code, Sections 922(g) (1)
                          and 924(e) .)

                       FORFEITURE ALLEGATIONS

          5.   As a result of committing the offense charged in

Co~nt One of this Indictment, ALEXANDER MELO, JAVIER JANIEL,

FRANMY LUNA, and JUAN PERALTA, the defendants, shall forfeit to

the United States, pursuant to Title 21, United States Code,
  I




Section 853, any and all property constituting, or derived from,

any proceeds obtained, directly or indirectly, as a result of

said offense and any and all property used, or intended to be

used,
  I
      in any manner or part, to commit, or to facilitate the

commission of, said offense, including but not limited to a sum

of money in United States currency representing the amount of

proceeds traceable to the commission of said offense that the

defendants personally obtained.




                                   3
           Case 1:19-cr-00818-PGG Document 2 Filed 11/14/19 Page 4 of 5



                        Substitute Assets Provision

             6.    If any of the property described above as subject

to forfeiture, as a result of any act or omission of the above-

named defendants:

             a.    cannot be located upon the exercise of due

diligence;

             b.    has been transferred or sold to, or deposited

with, a third person;

             c.    has been placed beyond the jurisdiction of the

Co-y.rt;

             d.    has been substantially diminished in value; or

             e.    has been commingled with other property which

cannot be subdivided without difficulty;

itl is the intent of the United States, pursuant to Title 21

United States Code, Section 853(p), to seek forfeiture of any

other property of the defendants up to the value of the above

forfeitable property.

              (Title 21, United States Code, Section 853.)




                                           United States Attorney




                                       4
         ..,.   ,.,       ..
                               ~"'
                               ;Ii,

• i   J,:' "          I               .,'1i
                                                Case 1:19-cr-00818-PGG Document 2 Filed 11/14/19 Page 5 of 5




                                                             UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF NEW YORK


                                                               UNITED STATES OF AMERICA

                                                                          - v. -

                                                                     ALEXANDER MELO,
                                                                      JAVIER JANIEL,
                                                                    FRANMY LUNA, and
                                                                       JUAN PERALTA,

                                                                                   Defendants.




                                                                    SEALED INDICTMENT

                                                                          19 Cr.

                                                        (Title 21, United States Code, Section
                                                          846; Title 18, United States Code
                                                           Sections 922 (g) (1) and 924 (e).) '



                                                                                GEOFFREY S. BERMAN
                                                                           United States Attorney.




                                                                                         Foreperson.



                                                                     J',tAt4b           JrNJhrh~r              ~/l!JJ
                                                                 - ),I/ /ltfl'~Jr lvff,:1;11/IP'r.l
                                              ---                                         ;c-11 ,/(/J<6,<.
                                                                                                  (/J)/-:7° ..
